Citation Nr: 0729298	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  06-23 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to Agent Orange 
exposure. 

2.  Entitlement to service connection for emphysema, to 
include as due to Agent Orange exposure. 

3.  Entitlement to service connection for bronchitis, to 
include as due to Agent Orange exposure. 

4.  Entitlement to service connection for hypertension, to 
include as due to Agent Orange exposure. 

5.  Entitlement to service connection for osteoporosis, to 
include as due to Agent Orange exposure. 

6.  Entitlement to service connection for rheumatoid 
arthritis (hands, knees and ankles), to include as due to 
Agent Orange exposure.

7.  Entitlement to service connection for degenerative joint 
disease, to include as due to Agent Orange exposure. 

8.  Entitlement to service connection for residuals of a 
fracture of the left wrist, originally claimed as a fracture 
of the left hand. 

9.  Enlistment to service connection for residuals of a 
fracture of the left arm.

10.  Entitlement to service connection for burns of the right 
hand and arm. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to August 
1969.  The veteran served in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, wherein the RO denied service 
connection for the disabilities on appeal.  The veteran 
timely appealed the RO's December 2005 rating action to the 
Board. 

In July 2007, the veteran testified at a videoconference 
hearing before the undersigned.  A copy of the hearing 
transcript has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that he fractured his left wrist and 
arm and sustained burns to his right hand and arm after 
another servicemember threw a lighted match into a can of 
lighter fluid that got onto his face and caused him to fall 
down a flight of stairs.   

Service medical records, dated in March 1968, reflect that 
the veteran sustained burns to the right hand.  
(Parenthetically, the Board observes that the veteran also 
received treatment for second degree burns to the left hand 
in March 1968.  The veteran reported having burned his left 
hand (thumb) and wrist with lighter fluid after he had tried 
to put out a fire.  The burn to the left thumb was noted to 
have healed with the exception of a small area-approximately 
1.5 centimeters in length.)

In April 1968, the veteran presented himself to the 
orthopedic clinic after he fell in the mess hall and hit his 
left wrist.  X-rays of the left wrist revealed a fracture of 
the navicular bone.  In April and August 1968, the veteran 
was placed on a limited profile; he was instructed not to use 
his left wrist.  An August 1969 service separation 
examination report reflects that the veteran's upper 
extremities and skin were evaluated as "normal." 

During a July 2007 hearing before the undersigned VLJ, the 
veteran testified that he continued to experience problems 
with his left wrist and arm, along with his right hand, 
specifically his thumb.  Transcript (T.) at page (pg.) (5).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

In view of the foregoing, an examination is needed to obtain 
a competent opinion as to whether the veteran currently has 
any residuals of a fracture of the left arm and left wrist, 
along with burns to the right hand and arm, which are related 
to an incident or event during active military service.   

The veteran contends that he currently has COPD, emphysema, 
bronchitis, hypertension, osteoporosis, rheumatoid arthritis 
(knees, hands and ankles), and degenerative joint disease as 
a result of having transported Agent Orange while working as 
a helicopter mechanic in the Republic of Vietnam.  In the 
alternative, he maintains that the airfield to which he was 
stationed in Vietnam was sprayed with Agent Orange in order 
to reduce vegetation growth. 

The veteran's DD 214 form reveals that his last duty 
assignment and major command was with the 71st Aviation 
Company, APO, 96374 USARV (United States Army Vietnam).  His 
military occupations specialty was listed as a helicopter 
mechanic.  The listed reason for his discharge was noted as 
"Overseas Returnee."  His exposure too herbicides, 
including Agent Orange, is therefore, presumed.  38 C.F.R. 
§ 3.307 (2006).

Service medical records reflect that upon induction into 
service, the veteran's blood pressure was 120/78 (see, July 
1967 service induction examination report).  In July 1967 and 
April 1968, the veteran received treatment for upper 
respiratory infections.  X-rays of the chest, performed in 
July and August 1967, were negative for any pulmonary 
pathology.  In June 1969, the veteran received treatment for 
a cold.  He was given medication.  

The remainder of the service medical records are entirely 
devoid of any subjective complaints, clinical findings or 
diagnoses of hypertension, osteoporosis, rheumatoid 
arthritis, and degenerative joint disease.  An August 1969 
service separation examination report reflects that all of 
the veteran's systems were evaluated as "normal."  X-rays 
of the chest were negative for any pulmonary pathology.  
Blood pressure was recorded as 122/80.

Post-service VA and private treatment reports, dating from 
2001 to 2007, include an opinion from the veteran's treating 
physician, Dr. D. K., to the effect that scarring-noted upon 
X-rays of the veteran's chest-could have been secondary to 
Agent Orange inhalation (see, July 2007 report, prepared by 
D. K., M. D.).  

In view of the foregoing-along with the fact that the veteran 
is presumed to have been exposed to Agent Orange during 
service in the Republic of Vietnam-, the Board finds that VA 
examinations are needed to obtain competent opinions as to 
whether any currently diagnosed COPD, emphysema, bronchitis, 
hypertension, osteoporosis, rheumatoid arthritis (knees, 
hands and ankles), and degenerative joint disease are related 
to his period of military service, to include his presumed 
Agent Orange exposure.

Other Considerations

In a letter, received by VA in March 2007, the veteran 
reported that he had received treatment for his "lungs" 
from a VA Community Based Outpatient Clinic (VA CBOC) in West 
Plains, Missouri.  In addition, during a July 2007 hearing 
before the undersigned, the veteran testified that he had 
sought treatment from a VA facility in "Jonesburg."  T. at 
pg. 8.  The aforementioned VA treatment records are not 
contained in the claims file.  Constructive notice of 
documents generated by VA whether in the claims file or not.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this regard, 
the Board notes that, because of the need to ensure that all 
potentially relevant VA records are made part of the claims 
file, a remand is necessary.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain 
all records of treatment of the veteran 
from VA Community Based Outpatient 
Clinics in Jonesboro, Arkansas and West 
Plains, Missouri (see, VA Form 21-4138, 
dated in March 2007, and enclosed 
letter referencing treatment at West 
Plains, VA CBOC, 1211 Missouri Ave. 
West Plain, MO 65775).
    
2.  Schedule the veteran for VA 
examinations by appropriate specialists 
to determine whether any current COPD, 
emphysema, hypertension, bronchitis, 
residuals of a fracture of the left 
wrist and left arm, burns of the right 
hand and arm, osteoporosis, rheumatoid 
arthritis (knees, hands and ankles), 
and degenerative joint disease are 
related to diseases or injuries in 
service.  The examiners must review the 
claims file and note such review in the 
examination report or in an addendum.
    
With respect to any COPD, emphysema, 
bronchitis, hypertension, osteoporosis, 
rheumatoid arthritis, and degenerative 
joint disease found upon examination, 
the respective examiners must provide 
an opinion as whether it is at least as 
likely as not (50 percent probability 
or more) that they began in service, 
are the result of an incident or 
disease in service, to include exposure 
to Agent Orange, and in the case of 
hypertension, rheumatoid arthritis of 
the knees, hands and ankles, and 
degenerative joint disease, were they 
manifested within a year of service 
discharge in August 1969.  

In formulating the requested opinions, 
the examiners are referred to service 
medical records, reflecting that the 
veteran was seen for an upper 
respiratory infection and a cold in 
July 1967 and April 1968 and June 1969, 
respectively. 

Concerning any currently present 
residuals of a fracture of the left 
wrist and arm and burns of the right 
hand and arm, the respective examiners 
must provide an opinion as whether it 
is at least as likely as not (50 
percent probability or more) that they 
began in service, are the result of an 
incident in service, and in the case of 
any arthritis of the left wrist and/or 
arm, whether it was manifested within a 
year of service discharge in August 
1969.  

In formulating the above-requested 
opinions, the examiners are referred to 
service medical records, reflecting 
that the veteran was seen for burns of 
the right hand, along with a fracture 
of the left wrist navicular bone, in 
March and April 1968, respectively. 

The examiners must provide a rationale 
for all opinions.

3.  If any claim on appeal remains 
denied, a supplemental statement of the 
case should be issued before the appeal 
is returned to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

